Citation Nr: 0820108	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder and/or depression with anxiety and insomnia.  

2.  Entitlement to service connection for chronic 
hypertension.  

3.  Entitlement to service connection for a chronic spine 
disorder to include degenerative changes.  

4.  Entitlement to service connection for a chronic right hip 
disorder to include degenerative changes.  

5.  Entitlement to service connection for a chronic left hip 
disorder to include degenerative changes.  

6.  Entitlement to service connection for a generalized 
arthritis disorder.  

7.  Entitlement to service connection for high cholesterol.  

8.  Entitlement to service connection for chronic myositis.  

9.  Entitlement to service connection for chronic right upper 
extremity neuropathy.  

10.  Entitlement to service connection for chronic left upper 
extremity neuropathy.  

11.  Entitlement to service connection for chronic right 
lower extremity neuropathy.  

12.  Entitlement to service connection for chronic left lower 
extremity neuropathy.  

13.  Entitlement to service connection for chronic erectile 
dysfunction.  

14.  Entitlement to an initial disability evaluation in 
excess of 20 percent for the veteran's diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from February 1966 
to June 1969.  He had additional duty with the Marine Corps 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) which established 
service connection for diabetes mellitus; assigned a 10 
percent evaluation for that disability; and effectuated the 
award as of January 31, 2005.  In September 2005, the veteran 
submitted a notice of disagreement (NOD) with the initial 
evaluation assigned for his diabetes mellitus.  In November 
2005, the RO increased the initial evaluation for the 
veteran's diabetes mellitus from 10 to 20 percent.  

In February 2006, the RO, in pertinent part, denied service 
connection for service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), depression, anxiety, and insomnia, chronic 
hypertension, a chronic spine disorder to include 
degenerative changes, a chronic right hip disorder to include 
degenerative changes, a chronic left hip disorder to include 
degenerative changes, a generalized arthritis disorder, a 
chronic disorder manifested by high cholesterol, chronic 
myositis, chronic right upper extremity neuropathy, chronic 
left upper extremity neuropathy, chronic  right lower 
extremity neuropathy, chronic left lower extremity 
neuropathy, and chronic erectile dysfunction.  In June 2006, 
the veteran submitted a NOD with the denial of service 
connection for a chronic acquired psychiatric disorder, 
chronic hypertension, a chronic spine disorder, a chronic 
right hip disorder, a chronic left hip disorder, a chronic 
generalized arthritis disorder, chronic myositis, chronic 
right upper extremity neuropathy, chronic left upper 
extremity neuropathy, chronic right lower extremity 
neuropathy, chronic left lower extremity neuropathy, and 
chronic erectile dysfunction.  In August 2006, the RO issued 
a statement of the case (SOC) which addressed the veteran's 
June 2006 NOD.  In August 2006, the veteran submitted a NOD 
with the denial of service connection for a chronic disorder 
manifested by high cholesterol and an Appeal to the Board (VA 
Form 9) from the denial of service connection for a chronic 
acquired psychiatric disorder, chronic hypertension, a 
chronic spine disorder, a chronic right hip disorder, a 
chronic left hip disorder, a generalized arthritis disorder, 
chronic myositis, chronic right upper extremity neuropathy, 
chronic left upper extremity neuropathy, chronic right lower 
extremity neuropathy, chronic left lower extremity 
neuropathy, and chronic  erectile dysfunction.  In March 
2007, the RO issued a SOC which addressed the issue of 
service connection for a chronic disorder manifested by high 
cholesterol to the veteran and his accredited representative.  
In March 1997, the veteran submitted an Appeal to the Board 
(VA Form 9) from the denial of service connection for a 
chronic disorder manifested by high cholesterol.  In April 
2008, the veteran submitted a Motion to Advance on the 
Docket.  In May 2008, the Board granted the veteran's motion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's diabetes 
mellitus.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The issues of service connection for chronic hypertension, a 
chronic spine disorder to include degenerative changes, a 
chronic right hip disorder to include degenerative change, a 
chronic left hip disorder to include degenerative changes, a 
chronic generalized arthritis disorder, chronic myositis, 
chronic right upper extremity neuropathy, chronic left upper 
extremity neuropathy, chronic right lower extremity 
neuropathy, chronic left lower extremity neuropathy, and 
chronic erectile dysfunction and an initial evaluation in 
excess of 20 percent for the veteran's diabetes mellitus are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The veteran served with the Marine Corps in the Republic 
of Vietnam.  The veteran participated in combat operations 
and was awarded the Combat Action Ribbon.  

2.  The veteran has been diagnosed with chronic PTSD by VA 
and private psychiatric and psychological care providers.  

3.  High cholesterol is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Chronic PTSD was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 326(a) (2007).  

2.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2007); 61 Fed. Reg. 20440, 20445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder, the Board observes that the RO issued 
VCAA notices to the veteran in February 2005 and July 2005 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The VCAA notices were issued 
prior to the February 2006 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding the deficiency in the notices given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

Furthermore, as discussed further below, elevated serum 
(blood) cholesterol is a laboratory finding that may 
represent a risk factor for other diseases, but it is not a 
condition resulting in an impairment of earning capacity.  As 
service connection is being denied, and deficiencies in 
notice as to the disability rating or effective date elements 
of this claim are moot.  Furthermore, the Board finds that 
additional assistance, to include obtaining a VA medical 
examination is not required under such circumstances.  See 38 
C.F.R. § 3.159.  Unlike the other claims on appeal, 
additional development of this claim will not possibly lead 
to the granting of the benefit sought.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

The veteran's service medical records make no reference to a 
chronic acquired psychiatric disorder.  The veteran's service 
personnel records state that: he served with the Marine Corps 
in the Republic of Vietnam; "participated in combat 
operations;" and "in operations against Viet Cong."  He 
was awarded the Combat Action Ribbon.  

A July 2005 psychosocial assessment and employability 
evaluation from Elaine M. Tripi, Ph.D., conveys that the 
veteran was diagnosed with chronic PTSD.  A September 2005 
psychological evaluation from Margaret Zerba, Ph.D., states 
that the veteran was diagnosed with chronic PTSD.  

VA psychiatric evaluations dated in December 2006 and October 
2007 reflect that the veteran complained of chronic 
depression, nightmares, and insomnia secondary to "bad Nam 
experiences."  The veteran was diagnosed with chronic PTSD 
and a not otherwise specified depressive disorder.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran served with the Marine Corps in the Republic of 
Vietnam.  He participated in combat operations against enemy 
forces for which he was awarded the Combat Action Ribbon.  
Such an award is sufficient evidence to establish the 
veteran's participation in combat.  38 C.F.R. § 3.304(f) 
(2007).  

Of record is a December 2006 report of a VA outpatient 
examination performed by a VA psychiatrist.  In this report, 
it was noted that the veteran experienced depression, 
insomnia, and nightmares.  The veteran described a long-
standing history of depression with sleep problems and coping 
difficulties related to his Vietnam experiences.  The VA 
psychiatrist noted diagnoses of chronic PTSD and depression, 
not otherwise specified.

In the absence of any competent medical evidence to the 
contrary, the Board finds that service connection for chronic 
PTSD with depression is now warranted.  The Board is 
cognizant that the VA examiner noted distinct diagnoses of 
both PTSD and depressive disorder; however, in the text of 
the report, the VA examiner clearly treated the veteran's 
depression as part and parcel of his PTSD disability, as he 
also did the reported symptom of insomnia.  For this reason, 
and because PTSD and depression are both evaluated under the 
same diagnostic criteria, the Board considers the instant 
decision to constitute a complete allowance of the veteran's 
claim for service connection for a chronic acquired 
psychiatric disorder.  

III.  Service connection for high cholesterol

The veteran is also claiming entitlement to service 
connection for high cholesterol.  However, service connection 
is only warranted where the evidence demonstrates disability.  
"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1 (2007); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board concludes that the claim of 
entitlement to service connection for high cholesterol must 
be denied.


ORDER

Service connection for chronic PTSD with depression and 
insomnia is granted.  

Service connection for high cholesterol is denied.


REMAND

The veteran asserts that service connection is warranted for 
chronic hypertension, a chronic spine disorder, a chronic 
right hip disorder, a chronic left hip disorder, a 
generalized arthritis disorder, chronic myositis, chronic 
neuropathy of the upper and lower extremities, and chronic 
erectile dysfunction.  In his September 2006 written 
statement, the accredited representative advanced that the 
veteran's claimed chronic arthritic disorders are 
etiologically related to his combat experiences and 
associated trauma and his claimed chronic hypertension, 
chronic neuropathy of the upper and lower extremities, and 
chronic erectile dysfunction are secondary to and/or 
manifestations of his service-connected diabetes mellitus.  
The accredited representative noted further that the veteran 
had not been afforded a VA examination for compensation 
purposes.  

The record reflects that the veteran served with the Marine 
Corps Reserve from September 1974 to September 1978 and in 
1991.  The Board observes that the veteran's complete periods 
of active duty, active duty for training, and inactive duty 
for training with the Marine Corps Reserve have not been 
verified.  While this case is in Remand status, the RO should 
attempt to verify all periods of active duty, active duty for 
training, and inactive duty for training with the Marine 
Corps Reserve.

An October 2006 written statement from Bernardo A. Rojas, 
M.D., the veteran's treating physician indicates that the 
veteran had "developed diabetic neuropathy in the upper and 
lower extremities."  In reviewing the claims file, the Board 
observes that the veteran was afforded only a December 2006 
VA examination for compensation purposes which was limited to 
the peripheral nerves.  The examination report states that 
"there is no evidence of peripheral neuropathy clinically or 
by electromyography tests."  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Given the cited authorities, the apparent diabetic nature of 
many of the claimed disorders, and the apparent conflict in 
the clinical findings as to whether the veteran suffers from 
chronic peripheral neuropathy, the Board finds that a VA 
examination for compensation purposes which encompasses all 
of the claimed disorders on appeal would be helpful in 
resolving the issues raised by the instant appeal.  

The veteran has submitted a timely NOD with the initial 
evaluation assigned for his diabetes mellitus.  The RO has 
not issued a SOC to the veteran which addresses his NOD.  The 
Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007); and the Court's 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it verify 
the veteran's periods of active duty, 
active duty for training, and inactive 
duty for training, if any, with the 
Marine Corps Reserve.  

3.  Then contact the veteran and request 
that he provide information as to all 
treatment of his claimed chronic 
hypertension, chronic spine disorder, 
chronic right hip disorder, chronic left 
hip disorder, chronic generalized 
arthritis disorder, chronic myositis, 
chronic neuropathy, and chronic erectile 
dysfunction.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Bernardo 
A. Rojas, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the claims 
files.  

4.  Then schedule the veteran for a VA 
examination(s) for compensation purposes 
to accurately determine the current 
nature and severity of his claimed 
chronic hypertension, a chronic spine 
disorder, chronic right hip disorder, 
chronic left hip disorder, chronic 
generalized arthritis disorder, chronic 
myositis, chronic neuropathy of the upper 
and lower extremities, and chronic 
erectile dysfunction.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically state whether the veteran 
has peripheral neuropathy.  

The examiner or examiners should advance 
an opinion as to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hypertension originated during 
active service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected diabetes mellitus 
and other service-connected 
disorders.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
spine disorder originated during 
active service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disorders.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right hip disorder originated during 
active service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disorders.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left hip disorder originated during 
active service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disorders.  

e.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
generalized arthritic disorder 
originated during active 
service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disorders.  

f.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
myositis originated during active 
service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his diabetes 
mellitus and other service-connected 
disorders.  

g.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
neuropathy originated during active 
service/active duty; is 
etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his diabetes 
mellitus and other service-connected 
disorders.  

h.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
erectile dysfunction originated 
during active service/active duty; 
is etiologically related to the 
veteran's combat experiences; is in 
any other way causally related to 
his periods of active service/active 
duty; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his diabetes 
mellitus and other service-connected 
disorders.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of an initial 
evaluation in excess of 20 percent for 
the veteran's diabetes mellitus.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  

6.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic hypertension, a chronic spine 
disorder to include degenerative changes, 
a chronic right hip disorder to include 
degenerative change, a chronic left hip 
disorder to include degenerative changes, 
a chronic generalized arthritis disorder, 
chronic myositis, chronic right upper 
extremity neuropathy, chronic left upper 
extremity neuropathy, chronic right lower 
extremity neuropathy, chronic left lower 
extremity neuropathy, and chronic 
erectile dysfunction with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.310 (2007) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


